The defendant was not entitled to summary judgment dismissing the complaint. There is no ambiguity in the insuring clause of the policy. Although inartfully worded, it provides indemnity, among other things, for loss of life from accidental bodily injury sustained while the policy is in force. Such accidental injury, it is alleged in the complaint, was sustained on March 13, 1953, nearly two months before the expiration date of the policy. The defendant’s contention, that it is the loss rather than the accident which must occur during the period the policy is in force, is specious. The fact that the insured may have died after the expiration date of the policy does not terminate any liability of the company under the insuring clause of the contract. The other defenses raised by the defendant, of alleged failure to give timely notice of the accident and of the subsequent death and the plaintiff’s refusal to consent to an autopsy, may not be determined upon this motion. Issues of fact are presented that require a trial. Order and judgment unanimously reversed, with costs and disbursements to the appellant and the motion denied. Concur — Peck, P. J., Breitel, Bastow, Botein and Cox, JJ.